Citation Nr: 0027995	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Evaluation of service-connected idiopathic thrombocytopenia 
purpura (ITP), evaluated as non-compensably disabling from 
March 5, 1996.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1992 to March 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
following a July 1996 decision by the RO that, among other 
things, granted the veteran's claim of service connection for 
ITP and evaluated it as non-compensably disabling, effective 
from March 5, 1996.  This matter was previously before the 
Board on two earlier occasions--September 1997 and April 
1999.  At those times, the Board remanded the veteran's 
appeal for further evidentiary development.


FINDING OF FACT

The veteran's ITP has not been shown to cause a stable 
platelet count less than 100,000.


CONCLUSION OF LAW

A compensable evaluation for ITP is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 
4.117 (Diagnostic Code 7705) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that ITP causes a platelet count of 
between 70,000 and 100,000, and thus more nearly approximates 
the criteria for a higher evaluation.  It is also requested 
that the veteran be afforded the benefit of the doubt.

Service medical records, beginning in July 1995, show that 
the veteran had decreased platelet counts which thereafter 
varied over a period of several months, sometimes exceeding 
100,000, but regularly in the 80,000 or 90,000 range.  See 
medical evaluation board (MEB) reports dated in October 1995 
and November 1995; hospitalization discharge summary dated in 
October 1995.  Specifically, in July 1995, testing revealed 
platelet counts of 88,000, 102,000, 103,100, and 121,000; in 
August 1995, testing revealed a platelet count of 91,000; in 
September 1995, testing revealed platelet counts of 91,000, 
90,000, and 103,000; in October 1995, testing revealed a 
platelet count of 86,000; in December 1995, testing revealed 
a platelet count of 123,000; and in January 1996, testing 
revealed a platelet count of 122,000.  

Service medical records also include an October 1995 
hospitalization summary which shows that the veteran, when 
seen originally in July 1995, had platelet counts between 
90,000 and 100,000.  Next, it was reported that the veteran 
did not have a history of bleeding, and, since his initial 
evaluation, he had continued without any bleeding 
complications.  Lastly, it was opined that the veteran could 
have a continued moderate decrease in platelet count, that 
his then-current decrease in platelet count was of no 
clinical significance, and that it was possible that his 
platelets could go down in the future.  

Similarly, the October 1995 MEB report shows that the 
veteran, in July 1995, was found to be thrombocytopenic with 
a platelet count of approximately 80,000, in September 1995 
was diagnosed with ITP following a bone marrow biopsy, and 
that his platelet counts since that time had averaged between 
80,000 and 100,000.  Next, it was reported that, while the 
veteran did not have a history of overt bleeding, he had had 
a history of some mild bruising and, in March 1995, had one 
episode of transient hematuria.  Nonetheless, the veteran had 
not had any bleeding episodes, reported that he felt fine, 
and had had no problems.  The diagnosis was ITP with moderate 
decrease in platelet count.

When examined by VA in June 1996, the veteran reported that 
he was first diagnosed with ITP in July 1995, that work-ups 
at that time, including a bone marrow examination, showed no 
evidence of malignancy, and that platelet counts at that time 
averaged in the 80,000 range.  The veteran reported that he 
did not receive medical treatment, and did not know what his 
platelet count was.  His symptoms included easy bruising with 
slow healing, occasional nosebleeds, and fatigue.  On 
examination, there was a prominent ecchymosis over the left 
calf but no other evidence of purpura.  There was no 
adenopathy.  The July 1995 laboratory studies revealed a 
platelet count of 117,000.  The diagnosis was history of ITP.

In May 1998, the veteran underwent an examination at a 
service department Ambulatory Care Center.  At that time, it 
was noted that the veteran, while in military service, had 
been diagnosed with ITP based on an episode of bruising at 
which time his platelets were found to be between 80,000 to 
100,000.  The veteran reported that, since his discharge from 
military service, he had not had episodes of spontaneous 
purpura, spontaneous bleeding, or intestinal bleeding.  Nor 
had his activities been limited in any way.  Thereafter, the 
examiner observed that the veteran's platelet counts "have 
remained in the 80[,000]-115,000 range with some spontaneous 
fluctuations . . . [and] laboratory studies presented by the 
[veteran] include[d] multiple CBCs which document platelets 
averaging approximately one hundred thousand (100,000) 
without other abnormality . . ."  (Emphasis Added).  The 
examiner opined that the veteran's ". . . course since his 
discharge has apparently been one of continued similar 
findings with no additional interim symptoms and no 
substantial change in . . . condition.  His present status is 
therefore unchanged from the time of his prior board."

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  In 
addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, 12 Vet. App. 119 (1999).  
In addition, 38 C.F.R. § 3.655(b) (1999), provides that 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record."

The veteran has been service connected for ITP, which was 
found to be non-compensably disabling by the RO under 
38 C.F.R. § 4.117, Diagnostic Code 7705 (idiopathic or immune 
primary thrombocytopenia).  Under Diagnostic Code 7705, a 
non-compensable evaluation is assigned where there is a 
stable platelet count of 100,000 or more with no bleeding.  A 
30 percent evaluation is assigned where there is a stable 
platelet count of between 70,000 and 100,000 with no 
bleeding, and a 70 percent evaluation is assigned where there 
is a stable platelet count of between 20,000 and 70,000, not 
requiring treatment, and with no bleeding.  38 C.F.R. 
§ 4.117.  

The Board finds that a review of all medical records 
associated with the claim's file fails to reveal that the 
veteran's service-connected ITP results in a stable platelet 
count of less than 100,000.  Id.  While the record shows that 
the veteran's platelet count has, on occasion, fallen to 
between 70,000 and 100,000, there has been no showing that 
the platelet count is stable at such a level.  Tellingly, 
when most recently examined by VA in July 1996, the veteran's 
platelet count was 117,000.  Moreover, a May 1998 examiner 
reported that the veteran's platelet counts had remained in 
the 80,000-115,000 range with some spontaneous fluctuations, 
and laboratory studies had shown platelets averaging 
approximately 100,000.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In short, the evidence does not demonstrate a stable count 
below 100,000.  38 C.F.R. § 4.117.  (The Board notes that it 
must rate the severity of this service-connected disability 
based on the existing record because the veteran failed to 
report to a VA examination without good cause.  38 C.F.R. 
§ 3.655 (1999).)  

Additionally, the Board finds that there is no basis for a 
higher rating at any point since the award of service 
connection.  Fenderson, supra.  In other words a stable count 
of less than 100,000 has not been shown during the period 
since March 5, 1996.



ORDER

A compensable evaluation for ITP is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

